     Case 1:17-cv-00873-NRB Document 220 Filed 07/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
CESARI S.R.L.,
                   Plaintiff,
           - against -                                   O R D E R

PEJU PROVINCE WINERY L.P., PEJU                    17 Civ. 873 (NRB)
FAMILY OPERATING PARTNERSHIP, L.P.,
and PEJU PROVINCE CORPORATION,
                   Defendants.
-----------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


     The   Court    has   reviewed    the    documents    that   the   parties

submitted following the April 30, 2020 teleconference, and it

directs as follows.

     First, the unredacted retainer agreement that defendants’

counsel submitted to the Court under seal on May 12, 2020 differs

from the redacted amended retainer agreement attached as Exhibit

2 to ECF No. 183.     The redacted amended retainer agreement states

“AMENDED RETAINER” at the top, whereas the unredacted retainer

agreement that counsel submitted to the Court does not.              The Court

accordingly directs defendants to furnish the unredacted amended

retainer agreement under seal, and a certification that the two

retainer   agreements     are   the   only   retainer    agreements    between

defendants and Mandelbaum Salsburg P.C.

     Second,   having     reviewed     the   samples     of   documents   that
     Case 1:17-cv-00873-NRB Document 220 Filed 07/13/20 Page 2 of 2



defendants produced to plaintiff regarding the sales and costs of

LIANA-branded wines, and without ruling on the sufficiency of that

production, the Court finds that the documents provide a basis for

a meaningful deposition of Kandiss Schulz.            The parties shall

provide   the   Court   with   a   schedule   for   the   taking   of   that

deposition, and, in light of the ongoing COVID-19 pandemic, the

Court encourages the parties to explore remote alternatives.

     The Clerk of Court is respectfully directed to terminate the

motions pending at ECF Nos. 196 and 214.

           SO ORDERED.

Dated:     New York, New York
           July 13, 2020

                                          ____________________________
                                              NAOMI REICE BUCHWALD
                                          UNITED STATES DISTRICT JUDGE




                                    -2-
